DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0185926, “Song”) in view of Lee et al. (US 2017/0363779, “Lee”).
Regarding claims 1, 10, 11, and 13, Song teaches a plastic substrate film (e.g., [0011]) having a yield strain of greater than 2% (see Table 2, [0146], and see [0045]) and a coefficient of determination through the yield strain region (i.e., the linear region of the stress-strain curve [0048]) of greater than 0.985 ([0048]). Song additionally teaches the inclusion of an additional film on which the plastic film may be placed (e.g., [0123]) and that the laminate may be used in a flexible display device ([0005], [0006], [0049]). The Examiner notes, with regard to the linear portion of the stress-strain curve, that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	Song fails to specifically teach that the film should be polyester or the crystallinity of the polyester film is 55% or more. In the same field of endeavor of polyester films for use in display devices ([0052], [0007] – [0013]), Lee teaches the use of a polyester protective film having crystallinity of up to 55% may be useful in improving the mechanical strength of the film without leading to brittleness that may cause the film to break easily (Lee, [0075], [0076]). It therefore would have been obvious to have provided the polyester film of Song with crystallinity of 55% in order to improve the mechanical strength of the film without leading to brittleness that may cause the film to break easily and further without introducing unnecessary or unwanted birefringent distortion to a display (Lee, [0075], [0076], [0007] – [0013]).  The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 2 and 3, Song additionally teaches that the film may have a coefficient of determination of greater than 0.999 through the linear region of the curve ([0048], thus with strains of 0 through 2% and beyond, see also Table 2, [0146], showing yield strains of greater than 2 for at least one example). Furthermore, the film would be expected to have the same yield strain and stress-strain curve in both transverse and machine directions to the extent they were processed in the same way (i.e., stretched the same in these directions and under the same conditions, see also Lee, [0029], [0056], [0057]).
Regarding claim 7, modified Song additionally teaches that it is useful to stretch a protective film biaxially and that the stretching ratio in the machine to transverse direction may be on the range of from 0.9 to 1.1 (Lee, [0029], [0056], [0057]).
Regarding claim 8, Song additionally teaches heat treatments of greater than 195C (see heat treatments of up to 250C, e.g., Song [0129]). It should be noted that claim 8 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Lee as applied to claim 1, above, and further in view of Shibata et al. (US 2017/0325336, “Shibata”).
Regarding claims 4-6, Song fails to specifically teach the difference in the stress for the material between a strain of 2% and 4%. In the same field of endeavor of polyester materials for use in flexible electronic applications (e.g., [0079], [0002], [0003], [0008]), Shibata teaches that the elastic modulus for flexible materials in such applications should be between 0.1 and 1000 MPa (e.g., [0074]). Shibata teaches that such an elastic modulus improves the handleability and flexibility of the film ([0074]). The elastic modulus is the ratio of the stress within the material to the strain it is undergoing (i.e., it is a measure of the stress-strain curve). Such a range of elastic moduluses in the linear region of the stress strain curve would encompass the claimed stress values over the claimed strain values (i.e., a stress of between 65 to 85 MPa at 4% strain, a stress of 80 MPa between 3 and 8% strain, and a difference between stresses at 2 and 4% strain of 10MPa or more). It would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the elastic modulus of the film of modified Song in order to improve the handleability and flexibility of the film ([0074]). The Examiner notes, with regard to the linear portion of the stress-strain curve, that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Lee as applied to claims 1 and 11, above, and further in view of Park (KR 2016-003308, “Park,” a machine translation of which has been provided and is used as the citation copy). 
Regarding claims 9 and 12, Song teaches that the hardcoat layer may be, for example, a silica material (i.e., a glass, [0123]; and may be considered to be an “ultra-thin” glass) however Song fails to specifically teach that the polyester film may withstand 200,000 repeated foldings until deformation. In the same field of endeavor of polyester protective films for use in display devices ([0002], [0003]), Park teaches that polyester films may be created in such a way as to withstand many repeated bendings or foldings including over 10,000 foldings (see [0110] – [0116]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have expected the polyester film of modified Song to withstand thousands of foldings and to have adjusted the film so as to withstand many foldings, including the claimed 200,000 foldings or more, in order to provide the device with excellent bendability (Park, [0110] – [0116]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782